Guidance Endodontics, LLC v Olshan Grundman, Frome Rosensweig & Wolosky, LLP (2018 NY Slip Op 00240)





Guidance Endodontics, LLC v Olshan Grundman, Frome Rosensweig & Wolosky, LLP


2018 NY Slip Op 00240


Decided on January 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 11, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Kahn, Kern, JJ.


5443 163139/15

[*1]Guidance Endodontics, LLC, Plaintiff-Appellant,
vOlshan Grundman, Frome Rosensweig and Wolosky, LLP, Defendant-Respondent.


Andrew Lavoott Bluestone, New York, for appellant.
Landman Corsi Ballaine & Ford P.C., New York (Stephen Jacobs of counsel), for respondent.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered November 3, 2016, which granted defendant's motion to dismiss the complaint, unanimously affirmed, with costs.
Plaintiff's claims in this legal malpractice action are barred by the doctrine of collateral estoppel (see Buechel v Bain , 97 NY2d 295, 303-304 [2001], cert denied 535 US 1096 [2002]; CPLR 3211[a][5]). There is an identity of issues necessarily decided in plaintiff's related malpractice action against defendant's cocounsel in New Mexico and decisive of this action, and plaintiff does not dispute that it vigorously contested cocounsel's successful motions for summary judgment dismissing the New Mexico action.
We note also that the complaint fails to state a cause of action (CPLR 3211[a][7]). The allegations not only are sheer speculation but also are precluded by plaintiff's settlement of the underlying action for reasons other than defendant's alleged malpractice (see Rodriguez v Fredericks , 213 AD2d 176, 178 [1st Dept 1995], lv denied  85 NY2d 812 [1995]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 11, 2018
CLERK